        Case 1:21-cr-00190-JPO Document 57 Filed 06/11/21 Page 1 of 1




                                             June 10, 2021

By ECF
Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                          Re:   United States v. Marcella Dezarraga Ortiz
                                21 Cr. 190 (JPO)

Dear Judge Oetken:

       I represent Marcella Dezarraga Ortiz in the above-referenced matter. Ms.
Dezarraga Ortiz is currently scheduled for a pretrial conference on June 18, 2021.
The parties respectfully request that the Court adjourn the conference for
approximately 60 days. The government consents to this request. The adjournment
would allow the parties to continue to engage in discussions in an attempt to reach a
pretrial disposition. Accordingly, it is respectfully requested that the pretrial
conference be adjourned to a date in the month of August convenient to the Court.
The defense consents to the exclusion of time under the Speedy Trial Act until the
new date. The Court’s time and attention to this matter are greatly appreciated.

                                   Respectfully submitted,



                                   Michael D. Bradley
                                   Counsel for Ms. Dezarraga Ortiz
                                         Granted. The June 18, 2021 pretrial conference is adjourned
                                         to August 18, 2021 at 2:30 pm. The Court hereby excludes
                                         time through August 18, 2021, under the Speedy Trial Act, 18
cc:    AUSA Rebecca Dell (via ECF)       USC 3161(h)(7)(A), finding that the ends of justice outweigh
                                         the interests of the public and the defendant in a speedy
                                         trial.
                                            So ordered: June 10, 2021
